                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                                No. 7:17-cv-00223-FL


  EDGE-WORKS MANUFACTURING
  COMPANY, a North Carolina corporation,                 ORDER ON MOTION TO SEAL
      Plaintiff/Counterclaim-Defendant,                         DOCUMENT

     v.

  HSG, LLC and CTG1, LLC,
       Defendant/Counterclaim-Plaintiffs




                                            ORDER

          Before the Court is Plaintiff Edge-Works Manufacturing Company Unopposed

Motion to Seal the Response in Opposition to Plaintiff’s Motion for a Two Week Extension of

Rule 26(a)(2)(B) Expert Witness Report Deadline (DE 106) (“Response”) filed by Defendants

HSG, LLC (“HSG”) and CTG1, LLC (“CTG1”).

          Defendants’ Response includes portions of testimony from Edge-Works’ corporate

representative relating to confidential business information that is neither relied upon by

Defendants in their Response nor material to the disposition of the underlying motion for

extension (DE 104). The Court therefore finds that it is appropriate to enter an order sealing the

previously filed Response (DE 106). In order to minimize concerns relating to public access, the

Court accepts the redacted version of the Response.

          The Court has come to this conclusion mindful of the factors set forth in Stone v.

University of Maryland Medical System Corp., 855 F.2d. 178, (4th Cir. 1988); see also, Ashcraft




                                           Page 1 of 2
v. Cononco, Inc. 218 F.3d 288, 302 (4th Cir. 2000), which mandates that before entering an order

to seal documents, a district court must “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less drastic alternatives to

sealing the documents, and (3) provide specific reasons and factual findings supporting its

decisions to seal the documents.”

        Docketing the motion to seal reasonably in advance of deciding the issue is sufficient to

meet the public notice requirement. Ashcraft; In re Knight Publishing Co., 743 F.2d 231, 235

(4th Cir. 1984). Additionally, by allowing Edge-Works to file a redacted version of the

Response, the sealing of documents is less drastic. Moreover, since the redacted information is

limited to confidential information that is not material to the disposition of this underlying motion, there

is no compelling public interest to access this document.

        This Court finds that Edge-Works has satisfied the standard set forth in Stone by publicly

filing contemporaneously with this motion a redacted versions of the Response narrowly tailored

to remove the confidential business information.

        For these reasons, and for good cause shown, Plaintiff’s Motion to Seal the previously

filed Response (DE 106) is GRANTED.

        IT IS FURTHER ORDERED that the Clerk is directed to seal the previously filed, un-

redacted version, of the Response (DE 106), and that document shall remain SEALED until

further order of this Court.

        SO ORDERED, this the 30th day of January, 2020.



                                                ______________________________________
                                                HON. LOUISE W. FLANAGAN
                                                UNITED STATES DISTRICT COURT JUDGE


                                                Page 2 of 2
